Exhibit 21 SUBSIDIARIES OF THE REGISTRANT Subsidiary Name IncorporatedLocation HoldingCompany (1)or Subsidiary (2) Percentage Owned Diodes Taiwan Inc. Taiwan 2 % Shanghai Kaihong Electronic Co., Ltd. China 2 95 % Diodes FabTech Inc. Delaware 2 % Diodes Hong Kong Limited Hong Kong 2 % BCD (Shanghai) Micro-Electronics Limited China 2 % Diodes (Shanghai) Investment Company Limited China 1 % Diodes Technology (Chengdu) Company Limited China 2 95 % Shanghai Kaihong Technology Company Limited China 2 95 % Shanghai SIM-BCD Semiconductor Manufacturing Co. Ltd. China 2 % Diodes International B.V. Netherlands 1 % Diodes Hong Kong Holding Company Limited Hong Kong 1 % Diodes Investment Company Delaware 1 % Diodes Holdings UK Limited United Kingdom 1 % Diodes Zetex Semiconductors Limited United Kingdom 2 % Diodes Zetex Neuhaus GmbH Germany 2 % Diodes Zetex GmbH Germany 2 % Diodes Zetex Limited United Kingdom 2 % BCD Semiconductor Manufacturing Limited Cayman Islands 2 % Zetex (Chengdu) Electronics Company Limited China 2 95 % Pericom Semiconductor Corporation……………. California 2 % Pericom Global Limited……………. Cayman Islands 2 % Pericom International Limited…………… Cayman Islands 2 % Pericom Semiconductor (HK) Limited…………… Hong Kong 2 % Pericom Asia Limited……………. Hong Kong 2 % PSE Technology (Shandong) Corporation……………. China 2 % Pericom Technology (Yangzhou) Corporation…………… China 2 % Pericom Technology Inc……………. British, Virgin Islands 2 % Pericom Technology Inc……………. Hong Kong 2 % Pericom Technology Inc……………. China 2 % PSE Technology Corporation……………. Taiwan 2 % Pursuant to Item 601(b)(21)(ii) of Regulation S-K, the names of other subsidiaries of Diodes Incorporated are omitted because, considered in the aggregate, they would not constitute a significant subsidiary as of the end of the year covered by this report.
